106 F.3d 406
79 A.F.T.R.2d (RIA) 97-750, 97-1 USTC  P 50,294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tom ANDERSON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70588.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 10, 1997.*Decided Jan. 21, 1997.

Before:  ALDISERT,** PREGERSON, and THOMAS, Circuit Judges.


1
ORDER***


2
Affirmed for the reasons stated in the well-reasoned opinion of the United States Tax Court dated August 2, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit R. 34-4


**
 Ruggero J. Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3